Citation Nr: 0414511	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left shoulder 
trapezius strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on your part.


REMAND

Service medical records show that the veteran was seen in 
October 1990 for complaints of right wrist pain of 6 months 
duration.  Possible diagnoses included tendonitis and 
thoracic outlet syndrome.  EMG in November showed no evidence 
of neurogenic or myopathic disease.  In December 1990, the 
veteran complained of wrist pain.  

Entries in the service medical records dated in January 1986 
show that the veteran complained of left shoulder pain.  
Range of motion of the left shoulder was within normal limits 
and pleuritic pain was diagnosed.

The Board remanded the issues of service connection for the 
right wrist and left shoulder trapezius strain in July 2003 
with instructions that the veteran be afforded an examination 
to determine the etiology of the veteran's claimed 
disabilities.  The RO was instructed to provide the examiner 
with the claims file so that an opinion could be rendered 
based on the entire record.  The VA examiner who conducted 
the January 2004 VA examination indicated that she did not 
have the claims file to review and the history had to be 
obtained from the veteran.  Handwritten notations on the 
examination report indicate that the examiner subsequently 
reviewed the claims folder and found "inconsistencies."  
However, the examination report does not include an 
explanation of what inconsistencies were found or how the 
inconsistencies affected the findings on the examination.

A remand by the Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Board finds that the issues must be remanded so 
that the claims file can be made available to the examiner 
for review so an opinion concerning the etiology of the 
veteran's right wrist and left shoulder trapezius strain can 
be rendered.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO must return the case to the 
examiner who prepared the report of the 
January 2004 examination and ensure that 
the claims file is available to the 
examiner for review.

2.  Taking into account and explaining 
any inconsistencies found as a result of 
review of the claims folder, the examiner 
should state the diagnoses of any 
disorders that are causing disabilities 
of the veteran's right wrist and left 
shoulder.

3.  Taking into account and explaining 
any inconsistencies found as a result of 
review of the claims folder,  the 
examiner should state an opinion whether 
it is at least as likely as not that any 
disabilities of the veteran's right wrist 
or left shoulder are the result of 
disease or injury in service.  A complete 
rationale for the opinion expressed must 
be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




